Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6,9,10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lykomitros(US 2009/0191313). 
	Regarding claim 1, Lykomitros teaches a method for preparing a pre-sweetened comestible comprising a base and a coating, the method comprising:
	Providing a base(paragraph 17), and
	Forming a coating on the base in the form of a sugar slurry(21):
	Lykomitros teaches that the sugar slurry can be applied in multiple layers and can comprise a number of sugars including sucrose and non-sucrose sweeteners such as honey, brown sugar, rice syrup, corn syrups, maltose, dextrose and mixtures thereof(paragraphs 21 and 31). Lykomitros further teaches that a typical sugar slurry comprises 40% sucrose and 60% water(paragraph 21).
	Lykomitros does not specifically teach a non-sucrose slurry applied to the base and sucrose and water slurry applied to the non-sucrose slurry coated base. However, since Lykomitros teaches an embodiment comprise a sucrose and water slurry and the application of further slurry layers comprising non-sucrose sweetener, it would have been obvious to apply a first layer comprising a non-sucrose slurry and a second layer comprising sucrose and water in order to provide the sweetness and texture desired in the coated product. 
	Regarding claim 2,4,6, Lykomitros teaches a slurry layer comprising 40% sucrose and 60% water(paragraph 21), i.e. 100% sucrose on a dry basis. As stated above, it would have been obvious to apply a non-sucrose slurry layer on the base comprising non-sucrose sweeteners such as honey, rice syrup, corn syrups, maltose, dextrose and mixtures thereof. It would have been obvious to adjust the amount of non-sucrose sweeteners in the first layer applied to the base depending on the sweetness and texture desired in the coated product.
	Regarding claim 3, Lykomitros does not teach the presence of a flavorant or a soluble salt in the sucrose slurry or the non-sucrose slurry, for an amount of 0% soluble salt and 0% flavorant as claimed. 
	Regarding claim 9, Lykomitros teaches that the food bases are nuts and dried fruit with an optional dough coating(paragraph 17 and 30). Since nuts and fruit are commonly included in breakfast cereal, the bases can be considered as “breakfast cereal pieces”. It is noted that the claim does not dictate that the breakfast cereal pieces are grain based, only that they are part of a breakfast cereal. 
	Nevertheless, since grain based breakfast cereal pieces are commonly coated in a sugar layer, it would have been obvious to apply the sucrose and non-sucrose layers to a grain based breakfast cereal if so desired by the consumer. 
	Regarding claim 10, Lykomitros teaches that the food base is fried in hot oil(paragraph 37). Therefore, one would expect at least one some of the oil to retain on the base and mix with the sugar slurry, thereby creating a “sweet oil” as claimed. 
	 

Claims 5,7,8,15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lykomitros(US 2009/0191313) in view of Breslin(US 5,516,541).
Regarding claims 5,7, Lykomitros does not teach the crystallinity as claimed. However, Breslin et al. teaches a method of coating a food product with a sweet coating such as sucrose, glucose, corn syrup, and/or artificial sweeteners (col 1, lines 5-34). The coating process allows for control of parameters for crystal formation thus enabling the manufacturer to select the coating appearance (col 1, lines 57-64). The process includes pressurizing a coating solution, superheating the pressurized coating solution while essentially maintaining the solution moisture content, and spraying the superheated concentrated solution of the coating onto the surface of a food product (claim 1).
Breslin et al. teach (col 3, line 14-32)
The present invention takes advantage of the fact that the rate of crystallization is a function of the rate of nucleation and crystal growth and that crystal formation from a solution can be influenced or controlled by the solute to solvent ratio, the amount of available energy and the presence of nucleation sites. The size, shape and number of predominating crystals can thus be controlled with the result that the quality and appearance of the coating can be controlled. Balancing of the variables allows for the production of coatings with unique appearances.
The appearance of the coating on the food product is largely determined by the degree of crystallinity and crystal size distribution of the sweetening agent in the coating. If the sweetener in the coating, i.e., sugar is present as small crystals (50-100 .mu.m), the coating has a frosted appearance on the food product. If the sugar is largely non-crystalline or is composed of predominantly large crystals (>200 .mu.m in size), the resulting coating has a glazed appearance.
Breslin et al. further teach (col 3, line 54-61)
It has been found that a more concentrated solution can be obtained and maintained by altering the conditions of the sweetener solution. In the process of the invention, the sweetener solution is superheated under pressure. Such a step enables one to increase the energy content of solids in solution, if desired, and to maintain the solute/solvent ratio providing favorable nucleation conditions without changing the physical or chemical properties of the solution.
Breslin et al. further teach that by increasing the superheated temperature one can achieve more nucleation sites and thus a more crystalline appearance (col 4, lines 37-44).
It would have been obvious to have applied the coating of Lykomitros using the superheating and pressurizing method of Breslin in order to control the appearance of the coating and achieve a more crystalline appearance, i.e. sucrose crystals in the sucrose slurry layer. Based on the parameters discussed in Breslin et al., one of ordinary skill in the art would be able to control the amount of nucleation sites for crystallization, and achieve the desired appearance (either a glazed or crystalline look). Even though lower sucrose coating compositions are generally less crystalline in nature, Breslin et al. clearly sets forth a method of increasing the crystallinity of a variety of sweetened coating compositions, even ones that are not entirely comprised of sucrose as in the present invention. While Breslin et al. does not teach that the coating composition has a measured crystallinity according to the claimed equation, the applicant has not shown that the crystallinity achieved in the present invention is unexpected based on the teachings of Lykomitros and Breslin et al.
Regarding claim 8, Lykomitros does not teach the presence of a flavorant or a soluble salt in the sucrose slurry or the non-sucrose slurry, for an amount of 0% soluble salt and 0% flavorant as claimed.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, Lykomitros defines a layer as a sugar slurry and an outer dry mix directly after(paragraphs 29-31). While multiple layers of slurry and dry mix can be applied to the base product, Lykomitros does not render obvious applying a sucrose slurry directly onto a non-sucrose slurry as recited in claim 11. 
Regarding claim 12, Lykomitros teaches that the sugar slurry is a binder for an outer dry mix(paragraph 21-23). Therefore, the sucrose slurry does not form the outer surface of the pre-sweetened comestible as recited in claim 12.
Regarding claim 13, Lykomitros teaches that the sucrose slurry comprises 40% sucrose(paragraph 21) and not at least 80% sucrose as claimed. Lykomitros also teaches away from increasing the sucrose content to at least 80% because the reference teaches that a lower viscosity is desired for binding purposes(paragraph 22). 
Regarding claim 14, Lykomitros teaches that the sucrose slurry comprises 40% sucrose and 60% water(paragraph 21) and not about 10 to about 35 weight percent moisture as claimed.  Lykomitros also teaches away from decreasing the moisture content to about 10 to about 35 weight percent because Lykomitros teaches that a lower viscosity is desired for binding purposes(paragraph 22).


Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
	The applicant argues that the claimed method unexpectedly produces a high crystallinity even at high values of non-sucrose soluble solids as shown in Fig 1 of the instant spec. However, the instant claims are not commensurate in scope with the data present in the spec. First, the instant claims recite a generic base product whereas the data only examines breakfast cereals. Second, the data only shows unexpected results with a sucrose/soluble solids ratio of 0.45 to 0.85 while the instant claims do not limit the ratio of sucrose/soluble solids.
	The office maintains that it would have been obvious to provide two layers of coating material on the base product of Lykomitros, with a first layer comprising a non-sucrose slurry and the second layer comprising a sucrose slurry. Since Lykomitros teaches an embodiment comprise a sucrose and water slurry and the application of further slurry layers comprising non-sucrose sweetener(paragraphs 21 and 31), it would have been obvious to apply a first layer comprising a non-sucrose slurry and a second layer comprising sucrose and water in order to provide the sweetness and texture desired in the coated product. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791